Wyly, J.
This is an application for a writ of prohibition to restrain the Sixth District Court from executing the judgment styled J. R. *731Wolf, by his agents, etc., v. Mitchell, Craig & Co., from wMcli judgment a suspensive appeal lias been taken to this court.
The relators aver that their said appeal has been wrongfully dismissed for insufficiency of the appeal bond, and their property has been seized under an execution issuing from said court, although divested of jurisdiction by virtue of said suspensive appeal.
The question to consider is, is the appeal bond good and sol vent,"and such as the law requires 1
That the sureties bound themselves each for half the entire amount of the bond does not invalidate it. 21 A. 443.
The sureties are Sampson Bros., and William and James McCracken, two commercial firms of this city who, the evidence shows, are perfectly good and solvent. James McCracken signed the name of tho firm to the bond with the authority of his brother and partner, William McCracken.
The firm name of Sampson Bros, was signed by Chandler Sampson. It is in proof also that he is individually worth over and above all bin liabilities the amount for which ho bound the name of the firm. If he had no authority to bind his brother and partner, at least hq bound himself.
We consider the bond perfectly good and sufficient.
It is therefore ordered that the writ of prohibition be granted, and that the Judge of the Sixth District Court 'and J. R. Wolf be prohibited from proceeding in the case of J. R. Wolf by his agent, etc., v. Mitchell, Craig & Co., during the pending of the suspensive appeal therein.